Case 15-30119        Doc 51     Filed 05/13/19     Entered 05/13/19 15:22:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 30119
         Jo Ellen J Roache

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/02/2015.

         2) The plan was confirmed on 11/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/17/2016, 03/07/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/08/2016.

         5) The case was Completed on 02/14/2019.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $18,687.22.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-30119             Doc 51   Filed 05/13/19    Entered 05/13/19 15:22:26                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $13,754.00
           Less amount refunded to debtor                          $162.78

 NET RECEIPTS:                                                                                     $13,591.22


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,800.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $589.42
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,389.42

 Attorney fees paid and disclosed by debtor:                   $200.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Atlas Acquisitions LLC            Unsecured           0.00        390.00           390.00           0.00       0.00
 Cerastes LLC                      Unsecured      1,475.00       1,318.14         1,318.14        887.69        0.00
 Comcast                           Unsecured         361.00           NA               NA            0.00       0.00
 Credit Management Lp              Unsecured         814.00           NA               NA            0.00       0.00
 Credit Management Lp              Unsecured         990.00           NA               NA            0.00       0.00
 DirecTV                           Unsecured         799.00           NA               NA            0.00       0.00
 First Premier Bank                Unsecured         406.00           NA               NA            0.00       0.00
 Ingalls Memorial Hospital         Unsecured         402.00           NA               NA            0.00       0.00
 MCS Gateway Financial Svs         Unsecured           0.00           NA               NA            0.00       0.00
 Midland Credit Management         Unsecured      1,386.00            NA               NA            0.00       0.00
 Miller, J MD                      Unsecured         314.00           NA               NA            0.00       0.00
 Palos Community Hospital          Unsecured         383.00           NA               NA            0.00       0.00
 Pinnacle Credit Services          Unsecured      1,239.00            NA               NA            0.00       0.00
 Sprint                            Unsecured      1,442.00            NA               NA            0.00       0.00
 Thomas Gunia                      Unsecured      2,680.00       4,757.65         4,757.65      1,779.45        0.00
 United Auto Credit                Secured        6,087.00       6,087.00         6,087.00      6,087.00     341.30
 United Auto Credit                Unsecured            NA         157.93           157.93        106.36        0.00
 US Cellular                       Unsecured      1,224.00            NA               NA            0.00       0.00
 Westlake Financial Services       Unsecured      5,077.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-30119        Doc 51      Filed 05/13/19     Entered 05/13/19 15:22:26             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $6,087.00          $6,087.00           $341.30
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $6,087.00          $6,087.00           $341.30

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,623.72          $2,773.50              $0.00


 Disbursements:

         Expenses of Administration                             $4,389.42
         Disbursements to Creditors                             $9,201.80

 TOTAL DISBURSEMENTS :                                                                     $13,591.22


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
